CALHOUN, J.
The offense, burglary; the punishment, eight years in the penitentiary.
No bills of exception are found in the record. Notice of appeal was given and entered of record on December 23, 1931. The statement of facts was filed in the trial court on April 25, 1932, which was more than ninety days after notice of appeal was given. This was too late, and same cannot be considered under the provisions of article 760, C. C. P. Davis v. State, 105 Tex. Cr. R. 348, 287 S. W. 1100.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.